ORDER

PER CURIAM.
Appellant, Donald Leighton, appealed from his conviction and sentence of five years’ imprisonment, following a jury trial, for the class D felony of driving while intoxicated, § 577.010, RSMo 2000 and § 577.023.3, RSMo 2000. Leighton argued that the trial court abused its discretion in overruling his objection to some of the arresting officer’s testimony. Because this court found that the arresting officer’s testimony was not prejudicial, the judgment of the trial court was affirmed. Rule 30.25(b).